On August 19, 1969, the unemployment compensation commissioner for the first district rendered a decision in favor of the plaintiff herein. On August 27, 1969, the commissioner withdrew his decision and assigned the matter for a new hearing, which was held on September 3, 1969. The plaintiff was not present at that hearing. In this court the plaintiff stated that upon the receipt of *Page 499 
the August 19 decision he took a trip and was unaware of the withdrawal of that decision or the new hearing until his return subsequent to September 3. As a result of the second hearing, the commissioner reversed himself and denied benefits to the plaintiff. In his first decision, the commissioner found that the plaintiff was under the care of a physician as a result of a heart condition and diabetes, that his health was adversely affected as a result of the increased work load that was thrust upon him by his employer, and that he left his employment for good cause related thereto. In his second decision, the commissioner found that although the plaintiff was under the care of a physician he had not made his condition known to the employer and that he left his employment without good cause related thereto.
In view of the fact that it does not appear that the commissioner gave the plaintiff a fair opportunity to be heard prior to his second decision, his decision cannot stand for lack of due process.Beaverdale Memorial Park, Inc. v. Danaher,127 Conn. 175, 182.
   The appeal is sustained, and the matter is remanded to the commissioner for a rehearing.